Per Curiam :
Upon the evidence it appears that the negligence complained of, if any there was, was that of the foreman or other employees of the Morthern Light Company, and not of this defendant individually, and that in this respect the verdict of the jury is against the weight of evidence. The judgment and order must be reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event.